226 F.3d 609 (7th Cir. 2000)
HAROLD D. CROWE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS'  COMPENSATION PROGRAMS, and  ZEIGLER COAL COMPANY, Respondents.
No. 97-2381
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 30, 2000Decided August 21, 2000

Petition for Review of a Decision of the Benefits  Review Board, United States Department of Labor.  BRB No. 96-827 BLABefore POSNER, COFFEY and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
From 1975 until 1980,  Petitioner Harold D. Crowe ("Crowe") was employed  as a coal car operator for the Zeigler Coal  Company ("Zeigler") in Des Plaines, Illinois. But  due to respiratory problems which he claims  resulted from inhaling coal and rock dust, Crowe  has been unable to work since June 1980.1 On  January 22, 1981, Crowe filed an initial claim  for benefits under the Black Lung Benefits Act,  30 U.S.C. sec.sec. 901-945. However, according to  Crowe, his illiteracy prevented him from properly  responding to repeated requests from the  Department of Labor ("DOL") to submit  documentation "required to process [his] claim."  The DOL subsequently denied his 1981 claim on  procedural grounds only and did not reach the  merits of Crowe's application.


2
Nearly ten years later, Crowe filed a second  claim for black lung benefits, in which he  included medical records dating back to 1980. The  DOL denied his 1990 claim, ruling that he had  failed to demonstrate a material change in his  health conditions since the denial of his first  claim. The DOL also determined that Crowe failed  to demonstrate that: (1) he had black lung  disease; (2) his respiratory problems were  caused, at least in part, by coal mine work; and  (3) he was totally disabled due to black lung  disease. Thereafter, an administrative law judge  ("ALJ") denied his second claim, concluding that  Sahara Coal Co. v. Office of Workers'  Compensation Programs ("McNew"), 946 F.2d 554  (7th Cir. 1991) prevented him from reaching the  merits of Crowe's application for black lung  benefits. The ALJ's decision was affirmed by the  Benefits Review Board ("Review Board").


3
Crowe now petitions this court for a review of  the Review Board's final order denying him black  lung benefits, arguing that the Review Board  "failed to engage in reasoned decisionmaking" and  "exceeded its statutory authority" in affirming  the ALJ's findings. The petition for review is  GRANTED, and the petition is REMANDED to the ALJ for  proceedings consistent with this opinion.

I.  BACKGROUND

4
In June 1980, Crowe was forced to leave his job  as a coal car operator due to respiratory  problems which he contends resulted from inhaling  coal and rock dust and thereafter, on January 22,  1981, filed his initial claim for black lung  benefits pro se. On February 5, 1981, the DOL  advised Crowe in a letter that in order for his  claim to proceed, he must submit documentation  "required to process [his] claim," including  "[p]roof of coal mine employment," birth  certificates of his children and prior W-2 forms.  The petitioner, possibly because of his  illiteracy, did not respond and one month later  on March 9, 1981, the DOL sent Crowe a second  letter, again explaining that he had failed to  provide the necessary documentation and that  "[i]f you do not respond to this notice within 30  (thirty) days, your claim may be DENIED for  failure to prove necessary facts in your case."


5
When the DOL did not receive the necessary  information "required to process [his] claim,"  the DOL sent a third and final letter dated May  27, 1981, which recited


6
IF YOU DO NOT WRITE OR CALL WITHIN THIRTY (30)  DAYS, YOUR CLAIM WILL BE DECLARED ABANDONED. IN  THAT EVENT THIS LETTER WILL SERVE AS NOTICE OF  DENIAL OF YOUR CLAIM FOR FAILURE TO PROVIDE  EVIDENCE NECESSARY TO YOUR CLAIM.


7
The petitioner failed to respond to this letter  and his 1981 claim for black lung disease  benefits was denied on procedural grounds only  without reaching the merits of his claim.


8
Crowe waited almost ten years and then filed a  second claim for black lung benefits with the DOL  on August 15, 1990. On January 9, 1991, the DOL  denied Crowe's second claim after making a  finding that he had failed to demonstrate that: (1) he ever had black lung disease; (2) it was  caused, at least in part, by coal mine work; (3)  he was totally disabled due to black lung  disease; and (4) there was a "material change in  conditions" since the denial of his 1981 claim.  Thereafter, Crowe requested and was granted a  hearing before an ALJ, who initially denied Crowe  black lung disease benefits, but after a remand  from the Review Board,2 reversed himself and  awarded benefits. But when Zeigler filed a motion  for reconsideration, on a third kick at the cat,  the ALJ reversed himself again, and, relying on  Sahara Coal, denied benefits to Crowe


9
Mr. Crowe presented no evidence at all with his  original [1981] application for benefits. He then  reapplied after the first denial had become final  and presented evidence which I concluded in the  decision and order on remand is sufficient to  establish that he is totally disabled due to  pneumoconiosis arising from coal mine employment.  Under the McNew [Sahara Coal Co.] reasoning,  however, Mr. Crowe would be attempting to  relitigate his original claim by submitting the  new claim and additional evidence . . . .


10
. . .


11
I therefore find that the claim filed by Mr.  Crowe [in 1990] must be denied because the  claimant abandoned his previous claim . . . .


12
(Emphasis added).


13
Crowe appealed the ALJ's decision to the Review  Board. In a March 18, 1997 letter (likely written  with someone else's assistance), Crowe explained  that inaccurate advice from an employee of the  social security office compounded with his  illiteracy, caused the problem with his 1981  application for benefits


14
[I]t was extremely difficult to find anyone to  help me with my black lung claim. I contacted  many lawyers both locally and within surrounding  counties and none could give me any information  about black lung. As I was trying to deal with my  black lung claim I contacted the social security  office where I had originally filed my black lung  claim, hoping they would have some information to help me deal with the claim. After contacting  them a few times one of the employees at the  social security office told me that I shouldn't  concern myself with the black lung claim so much,  because if I qualified for disability social  security I would automatically qualify for black  lung benefits. Since I could get help with my  disability claim, but could not find any help for  my black lung claim I just went ahead pursuing my  [social security] disability claim under the  impression I was pursuing both claims. Since I am  illiterate I have to take another person's word  for everything. Since I did file both claims on  the same day and the same place, with the same  person this did make sense to me.


15
. . .


16
Now I would like to address the issue of non  response [sic] from the claims examiner in May  1981. I do vaguely remember getting some mail  from the claims examiner. At that time I thought  I was pursuing both claims through social  security but I have to add for the record the  letter that they state was dated May 27, 1981, I  do not know the reason but, I do not have any  knowledge of the contents that they say was in  the letter.


17
(Emphasis added).3 Despite Crowe's compelling  explanation and the ALJ's flip-flopping, not to  mention the ALJ's cursory analysis of Sahara  Coal,4 the Review Board affirmed the ALJ's  decision and denied Crowe's motion for  reconsideration. Crowe subsequently filed a  petition for review with this court.5

II.  ISSUES

18
On appeal, Crowe, now represented by counsel,  alleges that the Review Board "failed to engage  in reasoned decisionmaking" and "exceeded its  statutory authority" in affirming the ALJ's  denial of black lung benefits.

III.  DISCUSSION

19
Although the petitioner is appealing a decision  of the Review Board, "[i]f the ALJ's decision  passes muster, then the decision of the Board  affirming the ALJ's determination likewise will  be affirmed by this court." See Peabody Coal Co.  v. Shonk, 906 F.2d 264, 267 (7th Cir. 1990).  Because Crowe challenges the ALJ's application of  this court's holding in Sahara Coal, we review  the denial of his 1990 claim for black lung  disease benefits de novo. See Keeling v. Peabody  Coal Co., 984 F.2d 857, 862 (7th Cir. 1993);  Shelton v. Old Ben Coal Co., 933 F.2d 504, 506  (7th Cir. 1991) ("With respect to questions of  law, however, our standard of review is de  novo.").


20
In Sahara Coal Co. v. Officer of Workers'  Compensation Programs, 946 F.2d 554, 556 (7th  Cir. 1991) (emphasis added), this court resolved  a case involving a second claim for black lung  benefits, explaining that:


21
[a] second application for black lung benefits,  filed after the first application was finally  denied, may be granted only (as far as relates to  this case) if there has been "a material change  in conditions." 20 C.F.R. sec. 725.309(d).  Otherwise that first denial, having become final,  is res judicata and bars a subsequent  application. Lukman v. Director, 896 F.2d 1248,  1253-54 (10th Cir. 1990); cf. Pittston Coal Group  v. Sebben, 488 U.S. 105, 122-23, 109 S. Ct. 414,  424-25, 102 L. Ed. 2d 408 (1988). . . . It is not  enough that the new application is supported by  new evidence of disease or disability, because  such evidence might show merely that the original  denial was wrong, and would thereby constitute an  impermissible collateral attack on that denial.  Suppose for example that in his original  application the miner had presented no evidence  at all, and been turned down. He reapplies after  the first denial has become final and this time  presents an abundance of evidence. If the  evidence shows not that his condition has  worsened since the first application but merely  that he should not have been turned down, he has  failed to demonstrate a material change in his  condition; he is merely attempting to relitigate  his original claim.


22
Accordingly, under Sahara Coal, a claimant who  files a second application for black lung  benefits must demonstrate a "material change in  conditions," which is defined as: (1) "the miner  did not have black lung disease at the time of  the first application but has since contracted it  and become completely disabled by it"; or (2)  "his disease has progressed to the point of  becoming totally disabling although it was not at  the time of the first application." Id.  "Otherwise that first denial, having become  final, is res judicata and bars a subsequent  application." Id.; see Peabody Coal Co. v. Spese,  117 F.3d 1001, 1008-09 (7th Cir. 1997) (en banc).


23
Turning our attention to the case at hand, we  are presented with an entirely different factual  situation than what was presented in Sahara Coal.  While it is true that both Sahara Coal and this  case involve successive claims for black lung  benefits, contrary to the ALJ's conclusion and  the respondent Zeigler's assertions, the  similarity ends there. Crowe's initial  application for benefits was denied solely on  procedural grounds and without any discussion of  or much less any ruling on the merits of his  health condition and thus, does not fit within  the parameters of Sahara Coal. The basis of our  reasoning in Sahara Coal is that "[t]he law of  preclusion . . . bars relitigation of issues  between the same parties when those issues were  actually litigated and necessary to the decision  of the earlier tribunal." Peabody Coal, 117 F.3d  at 1008 (emphasis added). But Crowe's 1981 claim  was denied by the DOL on procedural grounds  because the petitioner failed to provide  documentation "required to process [his] claim"  (i.e., proof of coal mine employment, birth  certificates of his children and prior W-2  forms). Indeed, the DOL in 1981 failed to reach  the merits of Crowe's health condition and never  saw fit to determine whether Crowe met the  standard of proof required to establish  pneumoconiosis. Conversely, in Sahara Coal, the  claimant's initial claim for benefits was denied  by the DOL on the merits, and the claimant filed  his second claim two and one-half years later.  See Sahara Coal, 946 F.2d at 556.


24
Furthermore, while the record is unclear as to  whether the claimant in Sahara Coal proceeded pro  se, the record before us is clear that Crowe  filed both his 1981 and 1990 claims for black  lung benefits without the benefit of counsel. We  also find compelling the petitioner's explanation  that his failure to provide the requested  information "required to process [his 1980]  claim" was due to the confusion caused by the  social security office and his lack of  educational capacity to comprehend the letters  due to his illiteracy. When his illiteracy is  considered in conjunction with his lack of  representation and the misinformation provided by  the representative from the social security  office, we are of the opinion that it would be  unfair and improper to hold that the procedural  denial of the petitioner's initial claim is  sufficient to deprive him of an opportunity with  the assistance of counsel to advance his 1990  claim on the merits of his health condition. See  also Marin v. HEW, 769 F.2d 590, 593 (9th Cir.  1985) (emphasis added) ("[A] denial with  prejudice may be a final judgment with res  judicata effect as long as the result is not  unfair.").


25
We therefore conclude that Sahara Coal is  inapplicable and decline to hold that his 1990  claim for black lung benefits "is merely [an  attempt] to relitigate his original claim."  Because Sahara Coal does not apply to the  specific and unique facts of this case, we hold  that Crowe was not required to demonstrate a  "material change in conditions" in his 1990  claim.6


26
Turning to the merits of the petitioner's 1990  claim for black lung benefits,7 the record  reflects that in August 1980, one year prior to  the filing of his initial claim, Dr. Curtis  Krock, Crowe's doctor and a board certified  specialist in pulmonary disease and internal  medicine, examined and diagnosed the petitioner  with bronchitis and asthma and concluded that  Crowe "was not capable of work in an industrial  environment because of his tremendous paroxysms  of coughing" resulting from "specific dust  exposure."8 In February 1982, Dr. Krock again  examined Crowe and noted that he "continues to be  disabled . . . because of asthmatic bronchitis  with intolerance to hyperventilation exercise,  and fumes and dusts of all kinds."9 Similarly,  in June 1988, a Dr. K. R. Crabtree, a family  practice physician, examined and diagnosed Crowe  with an upper respiratory allergy, infection,  acute and chronic bronchitis and asthma, as well  as opined that "he is disabled as a result of  th[ese] problem[s] and will remain so for the  remainder of his life." But we note that neither  Dr. Krock nor Dr. Crabtree, in their record  entries, diagnosed Crowe as suffering from  pneumoconiosis.10


27
From 1988 through 1990, Crowe was admitted to  the Monroe County Medical Center in  Tompkinsville, Kentucky on four occasions for  asthmatic bronchitis. On October 19, 1988 and on  June 29, 1989, Crowe was also admitted to the  hospital and treated for "acute asthmatic  bronchitis."11 Crowe was confined in the  hospital again on July 21, 1990 for shortness of  breath and upon discharge, was diagnosed with  asthmatic bronchitis and chronic obstructive  pulmonary disease. His next trip to the  Tompkinsville hospital during this period  occurred on September 1, 1990,12 and he was  treated for and diagnosed with asthmatic  bronchitis, as well as an upper respiratory  infection and depression.13


28
Furthermore, after the filing of Crowe's second  claim for black lung benefits in 1990, the DOL  arranged to have Crowe undergo a variety of  tests, including a chest x-ray. A chest x-ray  taken of Crowe on August 31, 1990 was read by  Drs. Kirk Hippensteel and James Castle, both  board certified "B-readers" (doctors who have  demonstrated proficiency in evaluating chest x-  rays for black lung disease, see 20 C.F.R. sec.  718.202(a)(1)(ii)(E)), and they concluded that  the chest x-ray was negative for black lung  disease. However, in October 1990, Dr. Glen  Baker, also a certified B-reader, took another  chest x-ray of Crowe and found "abnormalities  consistent with pneumoconiosis." Dr. Baker  discovered small "opacities" (spots) of widths up  to about 3 millimeters in Crowe's middle and  lower areas of his left and right lungs.14


29
While it seems clear that there exists  significant evidence of Crowe's debilitating lung  condition,15 because Sahara Coal is  inapplicable to the specific and unique facts of  this case, we are convinced that the parties  involved and the interests of justice would best  be served if the ALJ made more detailed findings  of fact based on the evidence presented after the  parties have the opportunity to argue the merits  of the petitioner's 1990 claim for black lung  benefits. We are also inclined to remand the case  because the ALJ previously flip-flopped on the  same question of whether Crowe sufficiently  demonstrated that he is suffering from  pneumoconiosis, and relied on a cursory (and  incorrect) analysis of the law. Accordingly, we  grant the petition for review and remand the case  to the ALJ with instructions that he address the  merits of the petitioner's 1990 claim for black  lung benefits. Because the petitioner's 1990  claim for black lung benefits is more than a  decade old, we encourage the ALJ to proceed as  expeditiously as possible on remand.


30
The petition for review is GRANTED, and the  petition is REMANDED to the ALJ for proceedings  consistent with this opinion.16



Notes:


1
 We note that due to his condition, the petitioner  applied for and was granted social security  disability benefits in 1983.


2
 The Review Board's remand instructed the ALJ to  consider whether "Dr. Krock may have diagnosed  pneumoconiosis."


3
 Because Crowe's allegations regarding his  illiteracy and the misleading information  provided by the social security office are  unrefuted, we accept them as true on appeal.


4
 In fact, the Review Board even noted that the ALJ  erred in interpreting 20 C.F.R. sec. 725.409(b),  but concluded that the ALJ's "misinterpretation  of this regulation is harmless error, however, in  view of our ultimate affirmance of the [ALJ's]  denial of benefits."


5
 Although this court appointed counsel to  represent the petitioner on appeal, it is  important to note that during all prior  proceedings before the DOL, ALJ and the Review  Board, Crowe proceeded without counsel.


6
 Our holding today is limited to the specific and  unique facts of this case and in no way overrules  Sahara Coal.


7
 20 C.F.R. sec. 727.203(a) provides, in relevant  part:
A miner who engaged in coal mine employment for  at least 10 years will be presumed to be totally  disabled due to pneumoconiosis, . . . arising out  of that employment, if one of the following  medical requirements is met
(1)  A chest roentgenogram (X-ray), biopsy, or  autopsy establishes the existence of  pneumoconiosis . . . ;
(2)  Ventilatory studies establish the presence  of a chronic respiratory or pulmonary disease .  . . ;
(3)  Blood gas studies which demonstrate the  presence of an impairment in the transfer of  oxygen from the lung alveoli to the blood . . .  ;
(4)  Other medical evidence, including the  documented opinion of a physician exercising  reasoned medical judgment, establishes the  presence of a totally disabling respiratory or  pulmonary impairment . . . .
Because Crowe worked in a coal mine for only 5  years, he is not entitled to the benefit of this  presumption.


8
 Dr. Krock examined Crowe ten months later in May  1981, and again concluded that "he continues to  have asthmatic bronchitis with [an]  incapacitating cough that has made it impossible  for him to resume mining or other gainful  employment; he has more evidence of wheeze and  airway obstruction today than on any previous  visit."


9
 When Dr. Krock examined Crowe on December 16,  1982, he reiterated his finding that the  petitioner "is disabled and unable to work due to  his chronic and intractable cough associated with  abnormal airways reactivity."


10
 Nonetheless, the ALJ concluded that
Dr. Krock did positively attribute claimant's  total disability to his coal mine employment [on  August 27, 1980], while Drs. Crabtree and Small  did not make that connection. None of the other  hospital reports contains an opinion expressly  relating claimant's coal dust exposure to his  total respiratory disability. I do note, however,  that Dr. Baker only diagnosed mild impairment,  but he attributed that impairment to  pneumoconiosis. I also find it significant that  the reports of Drs. Small and Crabtree, as well  as the hospital reports, do not expressly  contradict claimant's respiratory disability to  his coal dust exposure. Indeed, none of the  reports rules out coal dust exposure as the cause  of the claimant's respiratory disability. Because  of Dr. Krock's positive conclusion, and no  contradictory evidence, I find that the claimant  has established that pneumoconiosis is a  contributing cause of his respiratory impairment.
(Emphasis added).


11
 Crowe was transferred to The Medical Center at  Bowling Green on June 29, 1989 for treatment of  his "respiratory distress."


12
 Upon his discharge from the Tompkinsville  hospital, Crowe was transferred to the T.J.  Samson Community Hospital on September 7, 1990.  In the discharge summary dated September 19,  1990, a Dr. Karen Small diagnosed Crowe with  "asthma with chronic obstructive pulmonary  disease" and "candida bronchitis."


13
  These same ailments would force Crowe to be  admitted to a hospital as a patient on four other  occasions from 1991 through January 1992.


14
 We note, however, that Drs. Jay Gordenson and  Nicholas Sargent, both certified B-readers and  also board certified radiologists, disagreed with  Dr. Baker's findings. Dr. Gordenson re-read the  chest x-ray and found no "parenchymal" or  "pleural abnormalities consistent with  pneumoconiosis." Dr. Sargent also re-read the  chest x-ray and similarly found it "completely  negative" for pneumoconiosis.


15
 Indeed, the ALJ made the alternative finding that  "should these conclusions [(based on Sahara  Coal)] prove to be incorrect and that the merits  of Mr. Crowe's second claim must be addressed,  then I would conclude that . . . [the evidence]  is sufficient to establish total disability due  to pneumoconiosis arising from coal mine  employment." (Emphasis added).


16
 In light of our above holding, we need not reach  the petitioner's claims that the Review Board  "failed to engage in reasoned decisionmaking" and  "exceeded its statutory authority" in affirming  the ALJ's denial of black lung benefits.